Citation Nr: 1147190	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-29 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU) prior to January 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of that rating decision, the RO denied a higher evaluation for diabetes mellitus disability. 

On his March 2009 substantive appeal, VA Form-9, the Veteran indicated his desire for a hearing before a Board member at the RO.  Subsequently, in an April 2010 correspondence, the Veteran stated that he no longer desired a hearing.  Accordingly, his hearing request has been withdrawn.  

An inferred claim for a total disability rating for individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 has been raised by the record.  The report of an April 2007 VA examination report shows that the Veteran stated he has been unable to work since February 26, 2007.  As of January 11, 2008, the Veteran was awarded a 100 percent rating for diabetic nephropathy disability and the matter of TDIU is moot with respect to that issue since then.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).  However, the issue of entitlement to TDIU from February 26, 2007 to January 10, 2008 still remains and will be addressed below. 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by insulin dependence and a restricted diet, and regulation of his activities, but his disability has not resulted in 
episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.
2.  From February 26, 2007 to January 10, 2008, the Veteran is service-connected for the following: diabetic nephropathy, rated as 80 percent disabling; peripheral neuropathy in the right lower extremity, rated as 20 percent disabling; peripheral neuropathy in the left lower extremity, rated as 20 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy in the right upper extremity, rated as 10 percent disabling; peripheral neuropathy in the left upper extremity, rated as 10 percent disabling; and noncompensable ratings for erectile dysfunction and diabetic cataracts.  He had a combined rating of 90 percent during that period. 

3.  From February 26, 2007 to January 10, 2008, the evidence of record supports the finding that the Veteran was unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, and no higher, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).  

2.  The criteria for entitlement to a TDIU have been met for the period from February 26, 2007 to January 10, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In regard to the claim for TDIU, given the favorable action taken below, no further analysis of the development of these claims is necessary at the present time.  

Concerning the increased rating claim, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in May 2007 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in April 2007, July 2008, and March 2010 to determine the severity of his diabetes mellitus and associated disabilities.  The examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Increased Rating 

The Veteran seeks a higher evaluation for his disability due to diabetes mellitus.  His disability is currently rated as 20 percent disabling. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  

A 40 percent rating for diabetes mellitus is warranted when the condition requires insulin, restricted diet, and regulation of activities.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a rating of 60 percent.  Id.  

Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted. Id.  

It is noted that complications of diabetes mellitus separately are to be evaluated separately, unless they are used to support a 100 percent rating. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks an evaluation in excess of 20 percent for his diabetes mellitus.  He asserts that his disability is more severe than the criteria associated with the currently assigned evaluation.  

Initially, the Board notes that the Veteran has already been awarded separate evaluations for disabilities associated with his diabetes mellitus, including the following: diabetic nephropathy (currently rated at 100 percent); diabetic cataracts (currently rated at 50 percent); peripheral neuropathy in both lower extremities (each currently rated at 40 percent); peripheral neuropathy in both upper extremities (each currently rated at 10 percent); and erectile dysfunction (currently rated as noncompensable).  The Veteran did not appeal the assignments of those ratings and the ratings for these complications of diabetes mellitus are not on appeal.  

A review of the record shows that during the period under appeal VA has examined the Veteran regarding his diabetes mellitus on three separate occasions.  The record also contains a medical statement from the Veteran's treating private physician and copies of his VA and private treatment records.  

The Veteran underwent his first VA examination in conjunction with his claim in April 2007.  In that examination report, the examiner noted that the Veteran's diabetes mellitus was diagnosed in 2002 and that his current treatment included oral agents and insulin injections.  It was also noted that the Veteran reported he followed a restricted diet and he denied any history of episodes of ketoacidosis.  He reported having some symptoms of hypoglycemic reactions about twice a week, but he denied requiring hospitalization because of his diabetes mellitus disability.  The Veteran reported that he was not able to work since February 26, 2007 because of his service-connected diabetic nephropathy.  The Veteran also complained of erectile dysfunction and of numbness in his feet and hands, but he denied any history of bladder or bowel impairment.  There was no evidence of neurologic impairment on physical examination.  The examiner noted that the Veteran had a history of hypertension since 1960s.  Physical examination revealed evidence of diminished motor response in the feet and diminished pinprick in the upper and lower extremities.  There was no evidence of retinopathy on examination. 

Based on a review of the medical evidence and the findings from the examination, the examiner confirmed a diagnosis of diabetes mellitus, well-controlled, and diagnoses of sensory polyneuropathy in the upper and lower extremities were given.   

Subsequent VA treatment records continue to show that the Veteran sought treatment for his diabetes mellitus.  An April 2007 private treatment record shows that the Veteran's treating endocrinologist felt that his diabetes mellitus was uncontrolled and his medications were changed.  Later, a May 2007 VA treatment records show that the Veteran was advised to walk 20-30 minutes daily and watch his diet.  

In July 2008, the Veteran was afforded another VA examination in conjunction with his claim.  In that examination report, the examiner noted that the Veteran's treatment involved oral agents and insulin.  The Veteran denied any medical history of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The Veteran reported that he follows a restricted diet and that he sees his diabetic provider once every two months.  He denied being advised to restrict his activities on account of his diabetes mellitus.  The Veteran complained of neurologic impairment in his hands and feet.  The Veteran denied any bladder impairment as a result of being on hemodialysis, but he reported experiencing occasional episodes of bowel impairment with diarrhea and constipation.  He also complained of erectile dysfunction. 

It was noted that the Veteran had a history of coronary artery disease and hypertension that pre-dated his diagnosis of diabetes mellitus.  Clinical evaluation revealed neurologic impairment of decreased sensation and decreased reflexes.  The examiner confirmed a diagnosis of diabetes mellitus requiring dietary restriction, oral medication and insulin for control.  The examiner noted that the Veteran had mild neuropathy in the upper and lower extremities, bilaterally as complications of his diabetes mellitus.  

An April 2009 private medical statement from the Veteran's treating physician, D. R., confirms the diagnosis of diabetes mellitus.  Dr. R. stated that the Veteran's diabetes mellitus is "being treated by diet restriction, insulin and oral therapy.  His diabetes has led to renal failure with dialysis.  Dialysis is associated with a regulation of activities." 

The report of a May 2010 VA examination shows that the Veteran's treatment involved oral agents and insulin.  There was no medical history of ketoacidosis, but the Veteran reported having hypoglycemic episodes frequently though he was not sure how often. He denied any hospitalization because of his diabetes mellitus disability.  The Veteran reported that he follows a restricted diet and that he sees his diabetic provider once every six months.  The Veteran complained of erectile dysfunction, neurologic impairment in his upper and lower extremities, and bowel impairment involving constipation.  He denied any bladder impairment associated with his diabetes mellitus.  It was noted that the Veteran had a history of valvular heart disease and hypertension.  Clinical evaluation revealed decreased sensation in the upper and lower extremities and decreased muscle strength in the lower extremities.  All other neurologic modalities were intact.  A diagnosis of diabetes mellitus was confirmed.  The examiner noted that the Veteran had the following complications from his diabetes mellitus: cerebrovascular disease per patient history; coronary artery disease; nephropathy on hemodialysis; peripheral neuropathy with moderate motor impairment; and erectile dysfunction. 

Based on a review of the foregoing, the Board finds that disability due to the Veteran's diabetes mellitus more closely approximates the criteria associated a 40 percent rating, and no higher, under Diagnostic Code 7913 for the entire period under appeal.  At no point does the record show that rating higher than 40 percent could be applied.   38 C.F.R. § 4.119, Diagnostic Code 7913. 

Throughout the entire period under appeal, the medical evidence of record shows that the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  The April 2009 private medical statement shows that the Veteran's diabetes mellitus lead to the development of his diabetic nephropathy with dialysis which requires regulation of his activities.  This medical statement is sufficient to establish that the Veteran's diabetes mellitus disability has resulted in a regulation of his activities. 

None of the VA treatment records or subsequent VA examination reports show that the Veteran's diabetes mellitus disability has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider that would warrant the next higher rating of  60 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  While the VA examination reports reflect that the Veteran has complained of hypoglycemic symptomatology, he has denied any period of hospitalization because of such episodes.  Further, none of the VA or private treatment records reflects that the Veteran was hospitalized because of episodes of ketoacidosis or hypoglycemic reactions. 

Accordingly, there is no evidence that shows the Veteran's diabetes mellitus disability has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Therefore, the Board concludes that the Veteran's disability due to diabetes mellitus satisfies the criteria for a 40 percent evaluation, and not the next higher evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

As mentioned above, separate ratings have already been assigned for disabilities associated with the Veteran's diabetes mellitus.  Currently, the Veteran receives separate ratings for diabetic nephropathy, diabetic cataracts, peripheral neuropathy in both lower extremities, peripheral neuropathy in both upper extremities, and erectile dysfunction.  In addition, the Veteran has been awarded service connection for ischemic heart disease and assigned a 30 percent evaluation, which includes his heart disease and coronary artery disease.  As these conditions have already been rated separately, they do not fall under the purview of Note 1.  See 38 C.F.R. § 4.119. 

The Board has considered whether the evidence shows that the Veteran has any other compensable complications of diabetes mellitus.  Here, however, the evidence fails to establish such additional complications.  A separate compensable rating is not warranted for any bladder or bowel impairment.  While the examination reports show the Veteran complained of bowel and bladder problems, there is no objective evidence of such impairments or problems found on examination.  Accordingly, no diagnoses of such impairments or problems were rendered and associated with his diabetes mellitus at any point during the period under appeal.  Furthermore, there is no basis for a compensable disability rating for the associated bladder or bowel impairment based on severity and frequency.  See 38 C.F.R. §§ 4.114, 4.115a. 

Moreover, the weight of the competent evidence is against the Veteran's assertion that he has residuals of a stroke as secondary to his diabetes mellitus disability.  While the record does show that the Veteran suffered from a stroke in November 2009, the report of a September 2010 VA brain and spinal cord examination shows no objective evidence of residuals of stroke or cerebrovascular accident.   There is no basis for the assignment of a separate compensable rating for any residuals of a stroke as secondary to diabetes mellitus disability. 

In sum, the Board finds that the disability picture for the entire period under appeal more closely approximates the criteria for a 40 percent evaluation, and no higher.  See 38 C.F.R. § 4.119.  Specifically, the Veteran's diabetes requires insulin and a restricted diet, and there is evidence showing that his activities are restricted due to his diabetes.  The evidence of record does not show that his diabetes mellitus disability has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Further, the evidence does not support any additional separate compensable ratings. 

Extra-Schedular Considerations 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's diabetes mellitus disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with diabetes mellitus, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's diabetes mellitus disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, the Board concludes that referral for extraschedular consideration for the service-connected disability on appeal is not warranted.

TDIU Consideration 

As noted above in the Introduction, a claim for entitlement to TDIU has been raised by the record for the period from February 26, 2007 to January 10, 2008.  See Rice v. Shinseki, 22 Vet. App. 447.  The various VA treatment records and VA examination reports show that the Veteran reported that he has been unable to work since February 26, 2007 because of his service-connected disabilities, including diabetes mellitus. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, the Veteran is service connected for diabetic nephropathy, rated as 80 percent disabling, peripheral neuropathy in the right lower extremity, rated as 20 percent disabling, peripheral neuropathy in the left lower extremity, rated as 20 percent disabling, ischemic heart disease, rated as 30 percent disabling, diabetes mellitus, rated as 40 percent disabling, peripheral neuropathy in the right upper extremity, rated as 10 percent disabling, peripheral neuropathy in the left upper extremity, rated as 10 percent disabling, and noncompensable ratings for erectile dysfunction and diabetic cataracts.  The Veteran has a combined rating of 90 percent, and therefore, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  Since the schedular criteria are satisfied, then the remaining question is whether the Veteran's service-connected disabilities precludes the Veteran from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The sole fact that a veteran has difficulty obtaining employment, because of economic circumstances, is not enough for a TDIU award.  A higher schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The central inquiry to this question is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question that concerns a veteran's ability or inability to engage in substantial gainful activity has to be looked at in a particular manner when the thrust of the inquiry is whether a particular job is realistically within a veteran's capabilities, both physically and mentally.  See Moore v. Derwinski, 
1 Vet. App. 83 (1991).  

In the instant case, the Veteran has asserted that he has been unable to work since February 26, 2007 because of his service-connected disabilities.  The report of the April 2007 VA examination shows that the Veteran reported that he stopped working on February 26, 2007 as a truck driver because his kidney problems made him feel weak and fatigued.  In the subsequent July 2008 VA examination report, the Veteran reported that he was unable to work as a truck driver because his diabetes mellitus disability required him to take insulin.  He asserted that being on insulin precluded his ability to work as commercial truck driver because of safety regulations.  

The record contains one medical statement that addresses whether the Veteran's service-connected disabilities precluded him from securing or maintaining a substantially gainful occupation during the period under consideration (from February 26, 2007 to January 10, 2008).  The medical statement comes from the report of the April 2007 VA examination, where the examiner found that the Veteran's diabetic nephropathy affected his usual occupation as a truck driver but his diabetes mellitus disability did not.  At the time this opinion was rendered, the Veteran was not service-connected for diabetic nephropathy.  Regardless, he has since been awarded such service connection to his diabetes mellitus disability, effective from October 31, 2005, which comes well before the period in question.  This VA examiner's opinion supports a finding that the severity of the Veteran's service-connected diabetic nephropathy precluded his employability. 

A later medical statement found in a June 2010 VA treatment record shows that the Veteran's treating VA physician considered the Veteran to be "100% disabled related to his diabetes, diabetic neuropathy, renal failure and [arteriosclerotic cardiovascular disease]."  While this opinion was not rendered until several years after the period in question, it does show that the Veteran's service-connected disabilities, including his diabetes mellitus (which, as shown above, has not changed in severity) contributed to his inability to maintain and establishing gainful employment. 

The evidence supports the finding that the Veteran's service-connected disabilities prevent him from working at substantially gainful employment from February 26, 2007 to January 10, 2008.  The criteria for a TDIU are met for that period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation of 40 percent, and no higher, for diabetes mellitus is granted. 

Entitlement to TDIU from February 26, 2007 to January 10, 2008 is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


